ACCEPTED
                                                                           07-14-00433-CR
                                                               SEVENTH COURT OF APPEALS
                                                                        AMARILLO, TEXAS
                                                                      1/13/2015 2:50:32 PM
                                                                         Vivian Long, Clerk




             No. 07-14-00433-CR
                                                          FILED IN
                                                   7th COURT OF APPEALS
          __________________________________________ AMARILLO, TEXAS
                                                   1/13/2015 2:50:32 PM
                   In the Court of Appeals for the      VIVIAN LONG
                                                           CLERK
                     Seventh Judicial District
                        Amarillo, Texas
           _______________________________________

       EX PARTE THOMAS MICHAEL DIXON, Appellant.
           _______________________________________

              On Appeal from the 140th District Court
                     Lubbock County, Texas
             The Honorable Jim Bob Darnell Presiding
____________________________________________________________

                     APPELLANT’S BRIEF
____________________________________________________________


          Frank Sellers
        Daniel W. Hurley                      Selden Hale
     HURLEY, GUINN & SELLERS                ATTORNEY AT LAW
        1805 13th Street                310 Southwest 6th Avenue
      Lubbock, Texas 79401                Amarillo, Texas 79101
        P: 806.771.0700                     P: 806.372.5711
         F: 806.763.8199                    F: 806.372.1646



                      ATTORNEYS FOR APPELLANT
  
                   ORAL ARGUMENT NOT REQUESTED
                           L IST   OF   P ARTIES & C OUNSEL
  
Defendant/Appellant                Trial  and  Appellate  Counsel  
                                     
Thomas  Michael  Dixon             Frank  Sellers  
                                   Daniel  W.  Hurley  
                                   HURLEY,  GUINN  &  SELLERS  
                                   1805  13th  Street  
                                   Lubbock,  Texas  79401  
                                   P:  (806)  771-­‐‑0700    
                                   F:  (806)  763-­‐‑8199    
                                   E:  frank@hurleyguinn.com  
                                     
The  State  of  Texas              Appellate  Counsel  
                                     
                                   Jeff  Ford  
                                   Lauren  Murphree  
                                   Wade  Jackson  
                                   LUBBOCK  COUNTY  DISTRICT  ATTORNEY’S  OFFICE  
                                   P.O.  Box  10536  
                                   Lubbock,  Texas  79408-­‐‑3536  
                                     
                                   Trial  Counsel  
                                     
                                   Matt  Powell    
                                   Sunshine  Stanek    
                                   Wade  Jackson    
                                   Lauren  Murphree  
                                   LUBBOCK  COUNTY  DISTRICT  ATTORNEY’S  OFFICE  
                                   P.O.  Box  10536  
                                   Lubbock,  Texas  79408-­‐‑3536  
  



                                             ii  
                                         T ABLE    OF   C ONTENTS
LIST OF PARTIES & COUNSEL ...........................................................................II

TABLE OF CONTENTS ...................................................................................... III

INDEX OF AUTHORITIES ................................................................................... V

STATEMENT OF THE CASE ............................................................................... 1

STATEMENT REGARDING ORAL ARGUMENT ...................................................... 2

ISSUE PRESENTED .......................................................................................... 2

STATEMENT OF FACTS .................................................................................... 2

SUMMARY OF THE ARGUMENT ......................................................................... 7

STANDARD OF REVIEW .................................................................................... 7

ARGUMENT .................................................................................................... 8

   1. Because this appeal deals with a denial of a writ of habeas
      corpus, this Court has jurisdiction. ...................................................... 8

   2. The law prohibits excessive, oppressive bail. ..................................... 9

   3. Nearly all of the relevant factors weigh in Dixon’s favor; this Court
      should reduce bail to $100,000. ........................................................ 10

       A. Sufficient to Assure Appearance ................................................. 10

       B. Not to be Used as an Instrument of Oppression ......................... 15

       C. Nature of the offense ................................................................... 16

       D. Ability to Make Bail ...................................................................... 19

       E. Future Safety of the Victim and the Community .......................... 21

       F. Remaining Factors....................................................................... 21

       G. Willing to Comply with Conditions ............................................... 23

                                                      iii  
PRAYER FOR RELIEF ..................................................................................... 24

CERTIFICATE OF SERVICE.............................................................................. 26

CERTIFICATE OF COMPLIANCE ....................................................................... 26

  




                                                   iv  
                                               I NDEX     OF   A UTHORITIES

CASES  

Badall  v.  State,  No.  09-­‐‑04-­‐‑211  CR  2004  WL  1699911  (Tex.  App.—Beaumont  
  July  28,  2004,  pet.  ref’d)  (not  designated  for  publication)  ..........................  12  

Ex  parte  Beard,  92  S.W.3d  566  (Tex.  App.—Austin  2002,  pet.  ref'ʹd)  ....  9,  12,  19  

Ex  Parte  Brooks,  376  S.W.3d  222  (Tex.  App.—Fort  Worth  2012,  pet.  ref'ʹd)  ..  15  

Ex  Parte  Davis,  147  S.W.3d  546  (Tex.  App.—Waco  2004,  no  pet.)  .................  12  

Ex  Parte  Evans,  No.  06-­‐‑11-­‐‑00048-­‐‑CR,  2011  WL  2623589  (Tex.  App.—
  Texarkana  July  6,  2011,  no  pet.)  (mem.  op.,  not  designated  for  
  publication)  .................................................................................................  11,  12  

Ex  parte  Goosby,  685  S.W.2d  440,  442  (Tex.  App.—Houston  [1st  Dist.]  1985,  
  no  writ),  .............................................................................................................  13  

Ex  parte  Herrera,  No.  05-­‐‑14-­‐‑00598-­‐‑CR,  2014  WL  4207153  (Tex.  App.—Dallas  
  Aug.  26,  2014,  no  pet.)  (mem.  op.,  not  designated  for  publication)  ...........  8  

Ex  parte  McDonald,  852  S.W.2d  730  (Tex.  App.—San  Antonio  1993,  no  writ).
    ......................................................................................................................  12,  19  

Ex  parte  Milburn,  8  S.W.3d  422  (Tex.  App.—Amarillo  1999,  no  pet.)  ....  10,  13,  
  14,  21  

Ex  Parte  Miller,  631  S.W.2d  825  (Tex.  App.—Fort  Worth  1982,  pet.  ref’d).  ..  19  

Ex  parte  Rubac,  611  S.W.2d  848  (Tex.  Crim.  App.  1981)  ............................  10,  22  

In  re  Durst,  148  S.W.3d  496  (Tex.  App.—Houston  [14th  Dist.]  2004,  no  pet.)
     ................................................................................................................  15,  16,  23  

In  re  Estrada,  398  S.W.3d  723  (Tex.  App.—San  Antonio  2008,  pet.  ref’d)  .....  13  


                                                                v  
In  re  Estrada,  398  S.W.3d  723,  (Tex.  App.—San  Antonio  2008,  pet.  ref’d).  ...  20  

In  re  Henson,  131  S.W.3d  645  (Tex.  App—Texarkana  2004,  no  pet.)  .............  12  

Ludwig  v.  State,  812  S.W.2d  32  (Tex.  Crim.  App.  1991)  ...................................  12  

Ludwig  v.  State,  812  S.W.2d  323  (Tex.  Crim.  App.  1991).  ................................  21  

Nguyen  v.  State,  881  S.W.2d  141  (Tex.  App.—Houston  [1st  Dist.]  1994,  no  
 pet.)  ....................................................................................................................  23  

Ragston  v.  State,  424  S.W.3d  49  (Tex.  Crim.  App.  2014)  ....................................  8  

Smithwick  v.  State,  880  S.W.2d  510  (Tex.  App.—San  Antonio  1994,  no  pet.)  15  

Vasquez  v.  State,  03-­‐‑13-­‐‑00717-­‐‑CR,  2014  WL  3732962  (Tex.  App.—Austin  July  
  25,  2014,  no  pet.)  (mem.  op.,  not  designated  for  publication)  .....................  8  

STATUTES  

TEX.  CODE  CRIM.  PROC.  ANN.  art.  17.15  ..............................................................  10  

RULES  

TEX.  R.  APP.  P.  9.5(d)  .............................................................................................  25  

CONSTITUTIONAL  PROVISIONS  

TEX.  CONST.  art.  I,  §  11  .........................................................................................  21  

TEX.  CONST.  art.  I,  §  13  ...........................................................................................  9  

U.S.  CONST.  amend.  VIII  ........................................................................................  9  




                                                              vi  
                                                                                      S TATEMENT   OF THE   C ASE
                    Appellant  Thomas  Michael  Dixon  was  arrested  on  July  16,  2012,  and  

charged   with   capital   murder.   (3   RR   4:   DX   1). 1   His   bail   was   set   at  

$10,000,000.   (Id.).   A   Lubbock   County   Grand   Jury   subsequently   indicted  

Dixon  for  two  counts  of  capital  murder.  

                    Dixon’s   trial   began   on   October   27,   2014.   (CR   8).   After   a   three-­‐‑week  

jury   trial,   the   jury   was   unable   to   reach   a   verdict.   (Id.).   The   trial   court  

declared  a  mistrial.  (Id.).    

                    Several  weeks  after  the  mistrial,  Dixon  filed  a  writ  of  habeas  corpus  

seeking  a  bond  reduction.  (Id.  at  5).  After  a  hearing  on  December  17,  2014,  

the  trial  court  refused  to  reduce  Dixon’s  bail.  (Id.  at  15).  Dixon  filed  notice  

of  appeal  to  this  Court  the  same  day.  (Id.  at  9).    


                                                                                   
          1
                Citations  to  the  record  appear  as  follows:  
          Writ  Hearing—Reporter’s  Record:  __  RR  __;  Defense  Exhibit:  DX  __.  
          Clerk’s  Record:  CR  __.    
   Original  Trial  Transcript:  __  TR  __,  where  the  first  blank  represents  the  day  of  trial  
and   the   second   blank   the   transcript   page.   All   citations   to   the   original   trial   come   from  
DX  14  offered  at  the  writ  hearing.  The  writ  hearing  exhibit  volume  lists  this  as  a  State’s  
Exhibit  that  was  mailed  to  the  Court.  As  the  Court  can  tell  from  the  numbering  of  the  
exhibits,   this   was   a   defense   exhibit.   If   the   Court   has   not   received   the   DVD,   Dixon  
requests   this   Court   advise   the   parties   in   order   for   the   Court   to   have   the   benefit   of   the  
entire  record  before  deciding  this  case.    


                                                                                                   1  
                      S TATEMENT R EGARDING O RAL A RGUMENT
       In  order  to  allow  the  Court  to  render  a  quick  judgment,  Dixon  does  

not  request  oral  argument.    


                                    I SSUE P RESENTED
       Courts   are   to   consider   twelve   factors   when   determining   an  

appropriate  bail  amount.  Numerous  courts  have  approved  $100,000  bail  in  

capital  murder  cases.  Here,  only  the  factors  dealing  with  general  nature  of  

the   offense   and   potential   punishment   support   higher   bail.   But   even   those  

factors,   when   carefully   considered,   support   a   monumental   bail   reduction  

because  six  jurors  voted  to  acquit  Dixon  at  his  prior  trial.  Did  the  trial  court  

err  by  refusing  to  reduce  Dixon’s  bail  from  $10,000,000  to  $100,000?    


                                  S TATEMENT        OF   F ACTS
       Thomas   Michael   Dixon,   an   Amarillo   surgeon,   was   arrested   on   July  

16,  2012.  (2  RR  33).  Dixon  was  charged  with  two  counts  of  capital  murder.  

His  bail  was  set  at  $10,000,000.  (2  RR  15;  3  RR  4:  DX  1).  For  eight  months,  

Dixon  was  in  solitary  confinement.  (13  TR  24).  Dixon  never  sought  a  bond  

reduction.    




                                              2  
       Over  two  years  later,  the  State  tried  Dixon.  The  State  sought  to  prove  

that   Dixon   hired   co-­‐‑defendant   David   Shepard   to   kill   Lubbock   pathologist  

Joseph  Sonnier,  III  or,  alternatively,  that  Dixon  was  a  party  to  a  murder  in  

the  course  of  a  burglary.  After  a  three-­‐‑week  jury  trial,  a  Lubbock  jury  was  

unable   to   reach   a   unanimous   verdict.   (CR   8).   Two   jurors   provided  

affidavits  of  their  recollection  of  the  final  votes  prior  to  the  mistrial.  (3  RR  

15:  DX  12;  3  RR  16:  DX  13).  Both  jurors  swore  that  numerous  jurors  voted  to  

acquit  Dixon  of  every  felony  charge  submitted  to  the  jury.  (3  RR  15:  DX  12;  

3  RR  16:  DX  13.).  The  State  offered  no  evidence  to  dispute  these  affidavits.    

       Following  the  mistrial,  Dixon  filed  this  application  for  writ  of  habeas  

corpus  seeking  a  bond  reduction.  At  the  hearing,  Dixon  offered  a  number  

of  exhibits  and  called  two  witnesses:  Ken  Herzog  and  Mary  Dixon.    

       Herzog,  manager  of  Lubbock  Bail  Bond,  the  oldest  bonding  company  

in  the  Lubbock  area,  testified  that  it  would  probably  be  impossible  to  post  a  

$10,000,000   bond   in   Lubbock   County.   (2   RR   9).   He   doubted   that   any  

bonding  company  would  be  permitted  by  its  insurance  company  to  write  a  

bond   in   that   amount.   (Id.).   Herzog   testified   his   company   would   require   a  



                                              3  
cash   fee   of   $1,000,000   up   front,   as   well   as   “collateral   –   or   some   kind   of  

property  to  back  the  biggest  part  of  the  10  million.”  (Id.  at  10).  Herzog  had  

spoken  to  Dixon’s  family  and  informed  them  that  it  would  not  be  possible  

for  his  bonding  company  to  post  the  bond  at  its  current  amount.  (Id.  at  11).  

The  State  did  not  question.    

                    Mrs.   Dixon,   Dr.   Dixon’s   mother,   testified   about   Dr.   Dixon’s  

upbringing   and   her   attempts   to   secure   her   son’s   release   on   bond.   Mrs.  

Dixon   was   born   and   raised   in   Spearman,   and   her   family   has   been   there  

since  the  1800s.  (Id.  at  18).  Likewise,  Dr.  Dixon  was  raised  in  Spearman  and  

still  has  family  and  friends  there.  (Id.  at  19).  Dr.  Dixon  has  three  children,  

ages  15,  19,  and  26,  all  of  whom  live  in  Amarillo.  (Id.  at  19–20).  From  2003  

until   the   time   of   his   arrest,   Dr.   Dixon   practiced   medicine,   specifically  

plastic   surgery,   in   Amarillo.   (Id.   at   20).   In   addition,   Dr.   Dixon   still   owns  

Sensei   Med   Spa,   an   Amarillo   business   that   has   struggled   to   break   even  

since   his   arrest.   (Id.   at   28).2  Mrs.   Dixon   also   testified   about   the   twelve  

Lubbock   bonding   companies   she   contacted   in   order   to   secure   her   son’s  

                                                                                   
          2
                Sensei  does  not  own  any  real  property.  (2  RR  34).    


                                                                                      4  
release.   (Id.   at   23).   Only   one   bonding   company   was   willing   to   make   the  

current   bond,   and   that   company   would   require   a   $1,000,000   cash   down  

payment,  as  well  as  collateral  worth  $3,000,000  from  Dr.  Dixon.  (Id.).  Mrs.  

Dixon   testified   that   because   her   family   had   already   spent   upwards   of  

$1,250,000  on  the  first  trial,  the  family  could  not  afford  to  make  either  the  

down  payment  or  provide  the  collateral.  (Id.  at  23–24).3    

                    Mrs.   Dixon   also   provided   insight   into   her   son’s   current   financial  

condition.   Since   his   arrest   over   two   years   ago,   Dr.   Dixon   has   had   no  

income.   (Id.   at   21).   Yet,   with   the   help   of   his   family,   he   has   continued   to  

meet  his  child  support  obligations  of  $1,800  per  month,  (Id.  at  25),  as  well  as  

pay   contractual   alimony   of   $3,000   per   month.   (Id.).   Dr.   Dixon’s   only  

seemingly  significant  asset  is  his  home  in  Amarillo,  but  the  home’s  value  is  

roughly  equal  to  its  mortgage  debt  —  perhaps  less.  (Id.  at  26–27).  He  also  

has   an   interest   in   an   oil   and   gas   lease   that   pays   less   than   $150   per   month  

(Id.  at  30),  as  well  as  a  1994  Jeep  valued  at  $1,500–  $2,000.  (Id.  at  34).  Finally,  


                                                                                   
      This  is  especially  true  in  light  of  the  fact  that  the  State  has  indicated  it  may  seek  the  
          3

death   penalty   at   the   retrial,   which   would   exponentially   increase   the   Dixons’   financial  
obligations.  (2  RR  25).    


                                                                                      5  
Dr.  Dixon  had,  in  his  residence  at  the  time  of  his  arrest,  $1,800  in  currency  

and  a  collection  of  coins  with  an  unknown  value.  (Id.  at  30).    

                    In   light   of   the   astronomical   expense   the   Dixon   family   has   already  

incurred   and   will   continue   to   incur   going   forward,   Mrs.   Dixon   requested  

that  the  Court  set  her  son’s  bond  at  $100,000.  (Id.  at  26).  

                    Mrs.   Dixon   also   told   the   Court   that   her   son   was   willing   to   wear   a  

GPS-­‐‑tracking   ankle   monitor.   (Id.   at   28).   Dr.   Dixon   also   surrendered   his  

passport  to  the  court.  (Id.  at  17).    

                    Dr.   Dixon   offered   a   number   of   exhibits   in   addition   to   the   juror  

affidavits   mentioned   above.   He   offered   ten   Lubbock   County   capital  

murder   indictments   showing   the   bond   amounts   for   each   case.   The  

admitted   exhibits   showed   that   the   highest   bonds   in   those   cases   were  

$1,000,000.4  (3  RR  6:  DX  3;  3  RR  14:  DX  11).  Dr.  Dixon  also  offered  a  DVD  

containing   all   of   the   witness   testimony   from   his   prior   trial.   (3   RR   17:   DX  

14).    


                                                                                   
      Despite   the   fact   that   the   Rules   of   Evidence   do   not   apply   in   habeas   corpus   bond  
          4

reduction   hearings,   TEX.   R.   EVID.   101(d)(1)(E),   the   trial   court   refused   to   admit   the  
indictments  from  other  Lubbock  County  district  courts.    


                                                                                      6  
       The  State  did  not  call  any  witnesses  or  offer  any  exhibits.    

       The  trial  court  denied  Dixon’s  request.  (CR  15).  


                               S UMMARY     OF THE    A RGUMENT
       The  trial  court  erred  in  refusing  to  reduce  Dixon’s  bail.  The  Court  of  

Criminal   Appeals,   this   Court,   and   other   Courts   of   Appeals   have   held  

$100,000  as  reasonable  bail  in  a  capital  murder  case.  The  State  has  already  

tried  and  failed  to  prove  Dixon  guilty  of  capital  murder.  Dixon  has  strong  

ties  to  the  community,  including  three  children,  a  business,  and  a  medical  

practice  in  Amarillo,  Texas.  Dixon’s  behavior  evidences  his  desire  to  clear  

his  name.  Because  the  State  presented  no  evidence  to  contest  any  of  these  

or  the  other  factors  courts  must  consider  when  setting  bail,  this  Court  must  

reduce  bail.    


                                   S TANDARD     OF   R EVIEW
       This   Court   reviews   a   trial   court’s   bail-­‐‑amount   decision   for   abuse   of  

discretion.  Ex  parte  Milburn,  8  S.W.3d  422,  424  (Tex.  App.—Amarillo  1999,  

no  pet.).  




                                                7  
                                            A RGUMENT
1.     Because this appeal deals with a denial of a writ of habeas corpus, this
       Court has jurisdiction.
       While   the   Court   of   Criminal   Appeals   does   not   allow   appeals   from  

pretrial   orders   denying   motions   for   bond   reductions,   Ragston   v.   State,   424  

S.W.3d   49,   50   (Tex.   Crim.   App.   2014),   this   prohibition   does   not   apply   to  

writs  of  habeas  corpus  seeking  the  same  relief.  Ex  parte  Herrera,  No.  05-­‐‑14-­‐‑

00598-­‐‑CR,   2014   WL   4207153,   at   *3   (Tex.   App.—Dallas   Aug.   26,   2014,   no  

pet.)  (mem.  op.,  not  designated  for  publication)  (“The  clerk'ʹs  record  shows  

appellant   is   appealing   from   the   denial   of   his   writ   application.   Both  

appellant   and   the   State   agree   the   Court   has   jurisdiction   to   consider   this  

appeal   .   .   .   .   Because   jurisdiction   is   evident,   we   need   not   further   address  

appellant'ʹs  first  issue.”);  Vasquez  v.  State,  03-­‐‑13-­‐‑00717-­‐‑CR,  2014  WL  3732962,  

at  *1  (Tex.  App.—Austin  July  25,  2014,  no  pet.)  (mem.  op.,  not  designated  

for  publication)  (“When  interpreting  the  holding  in  Ragston,  various  courts  

of   appeals   have   concluded   that   although   appellate   courts   do   not   have  

jurisdiction  over  interlocutory  appeals  of  motions  for  bond  reductions,  they  

do  have  jurisdiction  over  denials  of  applications  for  writs  of  habeas  corpus  

asserting  that  the  amount  of  bail  set  was  excessive.”).  Therefore,  this  Court  

                                                  8  
has   jurisdiction   to   decide   whether   the   trial   court   abused   its   discretion   in  

denying  Dixon’s  writ  application.  

2.      The law prohibits excessive, oppressive bail.
        Both   our   federal   and   state   constitutions   forbid   excessive   bail.   U.S.  

CONST.   amend.   VIII   (“Excessive   bail   shall   not   be   required   .   .   .   .”);   TEX.  

CONST.   art.   I,   §   13   (same).   In   setting   bail,   the   trial   court   must   balance   the  

accused’s  presumption  of  innocence  and  the  State'ʹs  interest  in  assuring  the  

accused’s   appearance   at   trial.   Ex   parte   Beard,   92   S.W.3d   566,   573   (Tex.  

App.—Austin   2002,   pet.   ref'ʹd).   Bail   is   excessive   if   it   is   “set   in   an   amount  

greater  than  is  reasonably  necessary  to  satisfy  the  government'ʹs  legitimate  

interests.”  Id.      

        In  addition  to  the  constitutional  prohibition  against  excessive  bail,  the  

Texas  Legislature  has  given  the  following  statutory  guidelines:  

     1. The  bail  shall  be  sufficiently  high  to  give  reasonable  assurance  
        that  the  undertaking  will  be  complied  with.  

     2. The  power  to  require  bail  is  not  to  be  so  used  as  to  make  it  an  
        instrument  of  oppression.  

     3. The  nature  of  the  offense  and  the  circumstances  under  which  it  
        was  committed  are  to  be  considered.  




                                                    9  
     4. The  ability  to  make  bail  is  to  be  regarded,  and  proof  may  be  
        taken  upon  this  point.  

     5. The  future  safety  of  a  victim  of  the  alleged  offense  and  the  
        community  shall  be  considered.  

TEX.   CODE   CRIM.   PROC.   ANN.   art.   17.15.   Texas   law   further   permits  

consideration   of   the   following   factors:   the   possible   length   of   sentence   for  

the  indicted  offense;  the  nature  and  any  aggravating  factors  of  the  offense;  

the   accused'ʹs   employment   record;   the   accused’s   family   and   community  

ties;   the   accused’s   length   of   residency   in   the   jurisdiction;   the   accused’s  

conformity   with   previous   bond   conditions;   and   the   accused’s   prior  

criminal   record.   Ex  parte  Milburn,   8   S.W.3d   422,   425   (Tex.   App.—Amarillo  

1999,   no   pet.)   (citing   Ex   parte   Rubac,   611   S.W.2d   848,   849–850   (Tex.   Crim.  

App.  1981))  (citation  omitted).    

3.      Nearly all of the relevant factors weigh in Dixon’s favor; this Court
        should reduce bail to $100,000.
        A.     Sufficient to Assure Appearance
        This   is   not   the   typical   capital   murder   bond   reduction   appeal.   The  

State   has   had   a   chance   to   prove   Dixon   guilty   beyond   a   reasonable   doubt.  

Instead,  up  to  six  jurors  believed  he  was  not  guilty.    




                                                10  
       Dixon   has   been   able   to   find   only   one   case   dealing   with   a   bond  

reduction  following  a  mistrial  based  on  jury  deadlock.  Ex  parte  Evans,  No.  

06-­‐‑11-­‐‑00048-­‐‑CR,   2011   WL   2623589,   at   *3   (Tex.   App.—Texarkana   July   6,  

2011,   no   pet.)   (mem.   op.,   not   designated   for   publication).   Evans,   an  

unpublished   opinion   carrying   no   precedential   value,   is   distinguishable   in  

at   least   three   ways.   First,   the   defendant   was   charged   with   murder   after   a  

drive-­‐‑by  shooting.  The  Court  found  this  significant  —  likely  because  drive-­‐‑

by   shootings   by   themselves   are   a   danger   to   the   community.   Here,   Dixon  

was  not  present  during  the  killing  of  a  lone  victim.  More  importantly,  the  

actual   killer   and   State’s   star   witness   —   who   is   serving   a   life   sentence  

without  parole  —  testified  that  Dixon  did  not  pay  for  or  plan  the  murder:  

       [DEFENSE  COUNSEL]:  Now,  almost  immediately  you  told  me  that  
       Mike  Dixon  did  not  pay  you  to  kill  Dr.  Sonnier;  isn'ʹt  that  true?  

       [DAVID  SHEPARD]:  That'ʹs  correct,  sir.  

       Q.  And  you  also  told  me  that  he  was  not  involved  in  any  way  
       in  any  planning  of  the  killing  of  Dr.  Sonnier;  isn'ʹt  that  true?  

       A.  Killing  or  hurting  anybody,  yes,  sir.  

       Q.  In  fact,  he  did  not  even  want  him  to  be  harmed  in  any  way;  
       isn'ʹt  that  true?  

       A.  That'ʹs  correct,  sir.  

                                               11  
  
(E.g.,  10  TR  8).  Second,  Evans  had  recent,  prior  criminal  history.  Dixon  has  

none.  Finally,  the  bail  in  Evans  was  set  at  $370,000  —  over  twenty  times  less  

than   the   bail   here.   Evans,   No.   06-­‐‑11-­‐‑00048-­‐‑CR,   2011   WL   2623589,   at   *1.  

Because  there  are  no  cases  like  this,  the  Court  must  look  to  what  has  been  

held  reasonable  in  other  capital  murder  cases.    

                    Other   courts   have   held   bail   of   less   than   $100,000   in   capital   murder  

cases  to  be  reasonable.  See  Ludwig  v.  State,  812  S.W.2d  323,  325  (Tex.  Crim.  

App.  1991)  (two  counts  murder,  capital  murder  for  murdering  both  victims  

during   same   criminal   transaction,   bail   reduced   from   $2,000,000   to  

$1,000,000   by   Court   of   Appeals   and   then   to   $50,000   by   Court   of   Criminal  

Appeals);  Ex  parte  McDonald,  852  S.W.2d  730,  736  (Tex.  App.—San  Antonio  

1993,   no   pet.)   (bail   reduced   from   $1,000,000   to   $75,000).5  Similarly,   this  


                                                                                   
       See  also  Ex  Parte  Davis,  147  S.W.3d  546,  553  (Tex.  App.—Waco  2004,  no  pet.)  (capital  
          5

murder  for  hiring  and  aiding  assailants  after  the  drug-­‐‑related  murder,  bail  reduced  for  
both  defendants  from  $1,000,000  to  $500,000  and  $750,000,  respectively);  Ex  Parte  Beard,  
92  S.W.3d  566,  574  (Tex.  App.—Austin  2002,  pet.  ref’d)  (capital  murder,  injury  to  elderly  
person,  bail  reduced  from  $8,000,000  to  $500,000);  Badall  v.  State,  No.  09-­‐‑04-­‐‑211  CR  2004  
WL   1699911,   at   *4   (Tex.   App.—Beaumont   July   28,   2004,   pet.   ref’d)   (not   designated   for  
publication)  (bail  reduced  from  $1,000,000  to  $400,000);  In  re  Henson,  131  S.W.3d  645,  651  
(Tex.  App—Texarkana  2004,  no  pet.)  (three  counts  of  capital  murder,  bail  reduced  from  
$750,000  to  $500,000  for  each  count);  In  re  Estrada,  398  S.W.3d  723,  727–728  (Tex.  App.—

                                                                                      12  
Court   determined   in   Ex   Parte   Milburn,   that   a   $2,000,000   surety   bond   or  

$500,000   cash   bond   was   unreasonable   and   reduced   bail   to   $100,000.   8  

S.W.3d  422,  427  (Tex.  App.—Amarillo  1999,  no  pet.).6  At  least  one  court  has  

observed,  “There  has  been  a  substantial  decrease  in  the  value  of  the  dollar  

over   these   periods   of   time[,]”   Ex   parte   Goosby,   685   S.W.2d   440,   442   (Tex.  

App.—Houston   [1st   Dist.]   1985,   no   writ),   but   actual   adjustments   for  

inflation  would  look  like  this:  

                   Case                                                     Reduced  Bond  Amount                                                                           Amount  in  2014  Dollars7  
                 Ludwig                                                         $50,000  (1991)                                                                                  $86,692.73  
                McDonald                                                        $75,000  (1993)                                                                                 $122,569.72  
                Milburn                                                        $100,000  (1999)                                                                                 $141,747.30  
                  




                                                                                                                                                                                                                                                                         
San  Antonio  2008,  pet.  ref’d)  (felony  theft  of  a  vehicle,  capital  murder,  and  burglary  of  a  
habitation,  bail  reduced  from  $1,000,000  to  $600,000).    
       In  Milburn,  the  victim’s  father  was  charged  with  capital  murder  for  intentionally  or  
          6

knowingly   causing   the   death   of   his   two-­‐‑year-­‐‑old   son   by   blunt   force   trauma   to   the  
stomach.  Id.  at  423.  Despite  the  egregious  nature  of  the  offense,  this  Court  reduced  the  
bail  because  the  accused  did  not  have  any  assets  or  money  for  bail,  had  no  prior  felony  
offenses,  but  did  have  strong  community  and  family  ties.  Id.  at  426–427.  This  Court  also  
considered   the   accused’s   denial   of   any   implication   in   his   child’s   death.   Id.  at   427.   The  
Court  finally  found  that  the  accused  did  not  pose  a  danger  to  the  community  or  a  flight  
risk  for  purposes  of  the  trial.  Id.  
      Adjustments   were   calculated   using   the   U.S.   Bureau   of   Labor   and   Statistics’   CPI  
          7

Inflation  Calculator.  http://data.bls.gov/cgi-­‐‑bin/cpicalc.pl  (last  visited  Jan.  13,  2015).    


                                                                                                                               13  
       Here,   Dixon   lacks   the   resources   to   post   bail   at   the   current,  

extraordinary   amount.   (2   RR   21,   26–27).   Dixon   has   had   no   income   for   the  

past  two  years.  (Id.  at  21).  He  has  had  to  pay  monthly  expenses,  depleting  

the   only   money   he   had   prior   to   his   arrest.   Dixon   has   strong   ties   to   the  

community  as  a  businessman  and  father  to  children  that  also  currently  live  

in   the   Amarillo   community.   Dixon   does   not   pose   any   danger   to   the  

community.  At  the  time  of  his  arrest,  he  had  two  established  businesses,  a  

home,  paid  his  child  support  and  alimony,  and  was  a  productive  member  

of  society.  Like  in  Milburn,  Dixon  denies  any  involvement  with  the  offense,  

and   his   denial   is   corroborated   by   Shepard’s   testimony   that   Dixon   did   not  

pay,   plan,   or   participate   in   Sonnier’s   murder.   Milburn,   8   S.W.3d   at   426.  

Dixon  does  not  have  any  criminal  history.  There  is  simply  no  evidence  to  

even   suggest   that   Dixon   will   not   comply   with   his   court-­‐‑ordered  

obligations.    

       Rather,  the  record  strongly  supports  the  opposite  conclusion—Dixon  

intends   to   clear   his   name.   Even   after   police   questioned   him,   Dixon   left  

town  for  an  overnight  trip  but  returned  quickly  to  Amarillo  until  the  time  



                                                14  
of  his  arrest.  (13  TR  183–184).  Smithwick  v.  State,  880  S.W.2d  510,  511  (Tex.  

App.—San   Antonio   1994,   no   pet.)   (commenting   on   defendant’s   voluntary  

return   to   Texas   during   investigation).   And   at   trial,   Dixon   insisted   upon  

testifying.   Cross   examination   alone   lasted   two   days.   Put   simply,   the  

evidence  supports  the  conclusion  that  Dixon  wants  to  return  for  trial  once  

again  to  face  these  accusations  head  on.    

       Moreover,  “[t]he  State  presented  no  evidence  that  [Dixon]  is  a  flight  

risk   or   that   he   has   outstanding   bonds   or   warrants[.]”   Ex   Parte   Brooks,   376  

S.W.3d  222,  224  (Tex.  App.—Fort  Worth  2012,  pet.  ref'ʹd).    

       This  factor  weighs  in  favor  of  a  $100,000  bail,  an  amount  more  than  

sufficient  to  assure  Dixon’s  appearance  at  his  retrial.    

       B.      Not to be Used as an Instrument of Oppression
       Bail   is   oppressive   when   the   amount   is   so   excessive   that   neither   the  

accused   nor   the   bail   bonding   companies   can   afford   it.   In   re   Durst,   148  

S.W.3d  496,  499  (Tex.  App.—Houston  [14th  Dist.]  2004,  no  pet.)  (reducing  

$3   billion   bond   to   $150,000).   Here,   only   one   bonding   company   said   it  

would   be   able   to   make   this   bond.   The   trial   court,   however,   expressed  

concern   over   whether   that   one   company   would   be   a   member   of   the   bail  

                                                15  
bond   board   much   longer,   making   it   ineligible   to   make   any   bonds.   (2   RR  

23).  Even  with  the  lone  willing  company,  Dixon  would  be  required  to  pay  

$1  million  cash,  as  well  as  provide  an  additional  $3  million  in  collateral.  As  

discussed   below,   he   does   not   have   that   ability.   Neither   does   his   family,  

especially   in   light   of   the   amount   they   have   already   paid   and   will   have   to  

pay   in   the   future   for   Dixon’s   retrial.   Because   the   $10   million   bail   seems  

“designed   solely   to   prevent   [Dixon]   from   getting   out   of   jail,”   it   is   “being  

used  as  an  instrument  of  oppression.”  Durst,  148  S.W.3d  at  499.    

       C.      Nature of the offense
       The   State’s   theory   at   trial   rested   entirely   upon   a   statement   made   by  

co-­‐‑defendant   David   Shepard   two   years   prior   to   Dixon’s   trial.   That  

statement  was  Shepard’s  lifeline.  By  giving  the  statement,  the  State  allowed  

Shepard   to   plead   no   contest   to   killing   Dr.   Sonnier,   thereby   avoiding   the  

death  penalty  in  favor  of  a  life  sentence  without  parole.  Shepard  complied,  

entered  a  plea,  and  avoided  the  death  penalty.  (8  TR  147-­‐‑48).    

       At   Dixon’s   trial,   however,   Shepard   admitted   that   he   lied   in   the  

statement  to  obtain  the  favorable  plea  bargain.  (Id.  at  145–147).  Repeatedly,  

Shepard  testified  that  what  he  said  in  his  October  2012  statement  was  not  

                                                16  
true.   (Id.   at   226–227)   (testifying   that   his   previous   statement   that   Dixon  

required  him  to  go  by  Dr.  Sonnier’s  house  to  get  Dr.  Sonnier’s  patterns  was  

“a  complete  embellishment,  a  lie.”);  (9  TR  14)  (testifying  that  his  previous  

statements   about   how   he   acquired   the   murder   weapon   and   that   the  

weapon  was  given  to  him  to  murder  Dr.  Sonnier  was  “a  lie.”);  (10  TR  70)  

(testifying  Dixon  “never  planned  anything  my  decision  to  go  back  there[,]”  

and   that   his   statement   about   Dixon’s   planning   and   participation   in   the  

murder   was   a   “complete   embellishment.”).   Instead,   Shepard   testified   that  

Dixon   did   not   pay,   plan,   or   request   that   Dr.   Sonnier   be   harmed.   (Id.  at   8)  

(testifying  that  Dixon  was  not  involved  in  “[k]illing  or  hurting  anybody[,]”  

and   that   Dixon   did   not   want   Dr.   Sonnier   harmed   in   any   way);   (Id.   at   73)  

(testifying   that   Dixon   never   planned   to   harm   anyone   and   that   he   never  

paid  Shepard  to  harm  anyone);  (Id.  at  74)  (testifying  that  “there  was  never  a  

plan.  If  there  was  a  plan,  all  it  was  was  to  –  for  me  to  get  organized  in  how  

I  could  try  to  locate  them  so  we  could  play  the  trick  on  them  to  cause  them  

distress   in   their   relationship.   .   .   .   But   as   far   as   a   plan   to   hurt   somebody,  




                                                   17  
there   never   was   a   plan.”);   (Id.   at   163)   (testifying   that   Dixon   never   asked  

Shepard  to  harm  Dr.  Sonnier  in  any  way).        

       Up   to   half   of   the   jury   believed   Shepard’s   recantation.   Looking   to  

Juror   Knight’s   affidavit,   he   avers   that   six   jurors   voted   not   guilty   on   every  

charge   except   criminal   trespass.   (3   RR   15:   DX   12).   And   looking   to   Juror  

Fuhrmann’s  affidavit,  four  jurors  voted  to  acquit  Dixon  of  every  charge.  (3  

RR  16:  DX  13).  Whatever  the  truth,  this  is  a  far  cry  from  an  11-­‐‑1  hung  jury.  

It   is   likely   that   if   the   case   were   retried,   it   would   again   result   in   jury  

deadlock.    

       Admittedly,  a  capital  murder  charge  is  the  most  serious  in  our  Penal  

Code.  Even  though  the  punishment  could  be  death,  this  case  also  allowed  

for   the   possibility   of   probation   on   both   counts.   Indeed,   the   jury   charge  

included   instructions   for   charges   as   low   as   manslaughter   in   count   1,   and  

criminal  trespass  in  count  2.  (See  3  RR  15:  DX  12).  Thus,  although  Dixon  is  

charged   with   an   offense   that   is   “among   the   gravest   crimes   defined   in   our  

criminal   law   and   that   it   carries   a   correspondingly   severe   penalty,”   the  

Court  must  remain  “mindful  of  the  rights  guaranteed  appellant  under  the  



                                                 18  
Texas  Constitution,  our  responsibilities  under  the  Texas  Constitution,  and  

our   obligation   to   uphold   the   Texas   Constitution   and   adhere   to   its  

principles.”   Ex   parte   McDonald,   852   S.W.2d   730,   735-­‐‑36   (Tex.   App.—San  

Antonio  1993,  no  pet.).    

       Because  the  State  has  tried  and  failed  to  prove  Dixon  guilty  of  capital  

murder,  and  up  to  half  of  the  jury  did  not  believe  the  evidence  was  strong  

enough   to   convict   him   of   anything   but   criminal   trespass,   the   nature   and  

circumstances  of  the  offense  weigh  in  favor  of  a  significantly  reduced  bond.    

       D.     Ability to Make Bail
       “Just   as   a   defendant'ʹs   inability   to   afford   bail   does   not,   in   itself,  

demonstrate  that  bail  is  excessive,  a  defendant'ʹs  ability  to  afford  bail  in  the  

amount  set  does  not  in  itself  justify  bail  in  that  amount.”  Ex  parte  Beard,  92  

S.W.3d  566,  573  (Tex.  App.—Austin  2002,  pet.  ref’d).    

       The  accused  must  “show  that  he  had  made  an  effort  to  furnish  bail  in  

the   amount   set.”   Ex   parte   Miller,   631   S.W.2d   825,   827   (Tex.   App.—Fort  

Worth  1982,  pet.  ref’d).    

       Dixon’s   mother   testified   that   she   called   twelve   Lubbock   bonding  

companies  in  an  attempt  to  secure  her  son’s  release,  and  only  one  bonding  

                                               19  
company  was  willing  to  make  the  current  bond.  (2  RR  23).  However,  Mrs.  

Dixon’s   testimony   indicated   that   neither   Dr.   Dixon   nor   his   family   can  

afford   the   requisite   $1,000,000   cash   down   payment   and   $3,000,000  

collateral;   this   is   particularly   true   because   the   family   spent   approximately  

$1,250,000  for  Dr.  Dixon’s  first  trial  and  faces  additional  expenses  to  finance  

a  retrial.  (2  RR  23–24).  

         Mrs.   Dixon’s   testimony   reflects   that   the   Dixon   family   is   willing   to  

assist  in  posting  bail  (in  addition  to  legal  fees  and  associated  expenses  for  

his  retrial),  but  also  reveals  the  family’s  lack  of  resources  to  post  the  current  

bail.  The  Dixon  family’s  attempts  to  post  Dr.  Dixon’s  bail  after  paying  for  

the  trial  and  for  his  child  support,  alimony,  and  business-­‐‑related  bills,  are  

important.   But,   more   importantly,   an   accused’s   family   bears   no   legal  

obligation   to   help   him   post   bail.   See   In   re   Estrada,   398   S.W.3d   723,   727–28  

(Tex.  App.—San  Antonio  2008,  pet.  ref’d).  

         In  addition,  Dr.  Dixon  has  been  in  custody  for  two  years.  His  funds  

have  been  depleted  and  his  only  asset,  his  house,  has  no  equity.  Effectively,  

the   current   bail   amount   constitutes   no   bail   because   it   forces   Dixon   to  



                                                 20  
remain  in  jail  pending  retrial.  See  Ex  Parte  Milburn,  8  S.W.3d  422,  424  (Tex.  

App.—Amarillo   1999,   no   pet.);   see   also   TEX.   CONST.   art.   I,   §   11   (“All  

prisoners  shall  be  bailable  by  sufficient  sureties  .  .  .  .”).  This  factor  weighs  

heavily  in  favor  of  a  $100,000  bail.  

        E.       Future Safety of the Victim and the Community
        “The   State   presented   no   evidence   concerning   safety   of   the  

community   if   [Dixon]   is   released   on   bail.”   Ex  parte  Milburn,   8   S.W.3d   422,  

426   (Tex.   App.—Amarillo   1999,   no   pet.).   This   factor   weighs   in   Dixon’s  

favor.    

        F.       Remaining Factors
        In  Ludwig  v.  State,  an  en  banc  Court  of  Criminal  Appeals  specifically  

highlighted  a  few  factors  also  found  here  to  support  its  decision  to  reduce  a  

capital  murder  bail  from  $1,000,000  to  $50,000:  significant  community  ties,  

license  to  practice  medicine,  no  prior  criminal  record.  812  S.W.2d  323,  324  

(Tex.  Crim.  App.  1991).  The  Ludwig  court  warned:  “[T]his  Court  has  yet  to  

condone   a   bail   amount   even   approaching   seven   figures,   even   in   a   capital  

case.  Id.  at  325.    




                                               21  
        Dixon   has   deep   roots   in   west   Texas.   He   was   born   and   raised   in  

Spearman,  and  most  of  his  family  still  lives  there.  Dixon  still  owns  a  home  

in  Amarillo.  He  has  three  children  that  live  there.  He  still  owns  a  business  

in  Amarillo.  Prior  to  his  arrest,  Dixon  made  Amarillo  his  home  since  2003.  

(13  TR  35).  Other  than  time  spent  obtaining  a  master’s  degree  in  Clemson,  

South  Carolina  in  the  1980’s,  (Id.  at  31),  and  a  two-­‐‑year  surgical  specialty  at  

the  University  of  Oklahoma  in  the  early  2000’s,  (Id.  at  35),  Dixon  has  lived  

in  Texas  his  entire  life.      

        Dixon’s  education  and  employment  history  support  a  lower  bond.  Ex  

parte  Rubac,  611  S.W.2d  848,  850  (Tex.  Crim.  App.  1981)  (citing  “petitioner'ʹs  

education   and   ability   to   pursue   gainful   employment”   as   support   for  

lowering  an  appeal  bond).  Dixon  has  a  chemistry  degree  from  West  Texas  

State   (13   TR   28),   a   master’s   degree   in   microbiology   from   Clemson   (Id.   at  

30),   an   MBA   from   SMU   (Id.   at   32),   a   medical   degree   from   Texas   Tech  

University   Health   Science   Center   (Id.  at   34),   and   a   surgical   specialty   from  

the   University   of   Oklahoma   (Id.   at   34-­‐‑35).   Prior   to   his   arrest,   he   was   a  

licensed  surgeon  with  a  practice  in  Amarillo.  (Id.  at  35).    



                                                 22  
       Dixon   has   no   history   of   complying   with   previous   bond   conditions  

because  he  has  no  prior  criminal  record.    

       Because  nearly  all  of  the  non-­‐‑statutory  factors  weigh  in  Dixon’s  favor,  

this  Court  must  reduce  his  bail.    

       G.      Willing to Comply with Conditions
       Willingness   to   comply   with   conditions   favors   a   reduction   from   an  

already   reasonable   bail.   In   re   Durst,   148   S.W.3d   496,   501   (Tex.   App.—

Houston  [14th  Dist.]  2004,  no  pet.)  (citing  Nguyen  v.  State,  881  S.W.2d  141,  

144  (Tex.  App.—Houston  [1st  Dist.]  1994,  no  pet.)).  For  example,  in  Durst,  

the   trial   court   ordered,   inter   alia,   that   Durst   surrender   his   passport   and  

wear   an   electronic   GPS   monitor   if   he   were   able   to   post   the   $3   Billion   bail  

set.  Durst,  148  S.W.3d  at  501.  The  appellate  court,  however,  first  found  that  

a   reduction   to   “well   over   .   .   .      $300,000”   would   be   reasonable   but   then  

addressed   the   effect   of   the   trial   court’s   conditions   on   the   bail   amount.   Id.  

The   Court   concluded   that   the   conditions   imposed   brought   the   otherwise  

unusual   case   into   the   proper   range   and   ultimately   set   bail   at   $150,000   for  

each  offense.  Id.    




                                                  23  
        This   Court   should   do   the   same.   Dixon   has   agreed   to   self-­‐‑imposed  

conditions.  He  surrendered  his  passport  to  the  Court  without  being  asked  

(2   RR   17)   and   is   willing   to   wear   a   GPS   monitor   (Id.   at   28).   Dixon’s  

willingness  to  comply  with  these  conditions  supports  an  even  lower  bail.    


                                     P RAYER    FOR     R ELIEF
        The   State   of   Texas   has   tried   and   failed   to   prove   Dixon   guilty   of  

capital   murder.   In   the   process,   Dixon’s   financial   resources   have   been  

exhausted,   as   have   over   $1   million   of   his   family’s   resources.   No   Lubbock  

County   capital   murder   defendant   has   ever   been   forced   to   post   a   bail   as  

high   as   this,   even   before   their   first   trial.   Dixon   should   not   be   forced   to  

either.    

        WHEREFORE,  Dixon  prays  this  Court  reverse  the  trial  court’s  decision  

and   fix   bail   at   $100,000,   or   whatever   other   amount   the   Court   deems  

appropriate.    

  
                                                          
                                                          
                                                          
                                                          
                                                          


                                                 24  
                                          Respectfully  submitted,  
                                            
                                            
                                          _________________________  
                                          Frank  Sellers  
                                               Texas  Bar  No.  24080305  
                                               frank@hurleyguinn.com  
                                          Daniel  W.  Hurley  
                                               Texas  Bar  No.  10310200  
                                               dwh@hurleyguinn.com  
  
                                          HURLEY,  GUINN  &  SELLERS  
                                          1805  13th  Street  
                                          Lubbock,  Texas  79401  
                                          P:    806.771.0700    
                                          F:    806.763.8199    
                                            
                                          Selden  B.  Hale,  III  
                                          Texas  Bar  No.  08734000  
                                          Sbhale310@aol.com  
                                          ATTORNEY  AT  LAW  
                                          310  Southwest  6th  Avenue  
                                          Amarillo,  Texas  79101  
                                          P:  806.372.5711  
                                          F:  806.372.1646  
                                            
                                          Attorneys  for  Thomas  Michael  Dixon  




                                   25  
                                   C ERTIFICATE    OF   S ERVICE
     Pursuant  to  TEX.  R.  APP.  P.  9.5(d),  this  brief  was  served  on  opposing  
counsel  via  email  to  jford@lubbockcda.com  &  lmurphree@lubbockcda.com  on  
January  13,  2015.    
  
  
                                                 _________________________  
                                                 Frank  Sellers  
  

                                C ERTIFICATE    OF   C OMPLIANCE
Pursuant   to   Texas   Rule   of   Appellate   Procedure   9.4(i)(3),   I   hereby   certify  
that  this  brief  contains  4,844  words  (excluding  the  caption,  identification  of  
the  parties,  index,  list  of  authorities,  signature,  certification,  and  certificate  
of   compliance).   This   is   a   computer-­‐‑generated   document   created   in  
Microsoft   Word,   using   14-­‐‑point   typeface   for   all   text,   except   for   footnotes  
which   are   in   12-­‐‑point   typeface.   In   making   this   certificate   of   compliance,   I  
am   relying   on   the   word   count   provided   by   the   software   used   to   prepare  
the  document.  
  
  
  
                                                      _________________________  
                                                      Frank  Sellers  
  




                                                 26